     Case 4:15-cr-00346 Document 631 Filed on 02/09/21 in TXSD Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA                    §
                                            §
v.                                          §       CRIMINAL ACTION NO. H-15-0346-1
                                            §
MKRTICH M. YEPREMIAN                        §

                       MEMORANDUM OPINION AND ORDER

       Defendant Mkrtich M. Yepremian, federal prisoner register number 91659-379, filed

a motion for a compassionate release through counsel pursuant to 18 U.S.C. § 3582(C)(1)(A).

(Docket Entry No. 620.) The Government filed a response in opposition (Docket Entry No.

623), to which Defendant filed a reply (Docket Entry No. 625). Defendant’s counsel

subsequently filed an advisory of new appellate decisions, and the Government filed an

updated response. (Docket Entries No. 628, 630.) The motion is ripe for disposition.

       Having considered the motion and the subsequent responsive pleadings, the record,

matters of public record, and the applicable law, the Court GRANTS the motion for a

compassionate release for the reasons explained below.

                                         Background

       Defendant is a 63-year-old male prisoner currently confined at the Bureau of Prisons

(“BOP”) FCI Terminal Island, a Care Level 3 facility in San Pedro, California.1 Defendant

pleaded guilty before this Court to conspiracy to commit healthcare fraud and payment and



       1
         Care Level 3 is a BOP medical care designation for inmates who have complex, and usually
chronic, medical conditions and who require frequent clinical contacts to maintain control or
stability of their condition, or to prevent hospitalization or complications.
     Case 4:15-cr-00346 Document 631 Filed on 02/09/21 in TXSD Page 2 of 8




receipt of healthcare kickbacks.      He was sentenced in April 2018 to 120 months’

imprisonment, followed by a three-year term of supervised release. Restitution was ordered

in an amount in excess of $9 million. The BOP currently reports Defendant’s anticipated

release date as December 25, 2026.

       Defendant contends he is entitled to a compassionate release due to congestive heart

failure, type 2 diabetes, and obesity. He further asserts that, over the past two years, he has

undergone five hospitalizations for atrial fibrillation and respiratory distress, ultimately

necessitating surgical placement of two coronary arterial shunts. Defendant asks the Court

to grant his motion, reduce his sentence to time served, and release him to supervised release

and home confinement.

                                      Legal Standards

       Defendant brings his motion for a sentence reduction and compassionate release under

18 U.S.C. § 3582(c)(1)(A)(i), which allows a court in its discretion to modify a sentence

under certain circumstances. Under the current version of the statute, a motion for

modification may be made by either the Director of the BOP or by a defendant after the

defendant has fully exhausted his administrative rights. 18 U.S.C. § 3582(c)(1)(A).

       Compassionate release under section 3582(c)(1)(A) authorizes a court to modify a

defendant’s term of imprisonment if the court finds that two conditions have been satisfied.

The first is that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). The second is that “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The court

                                              2
     Case 4:15-cr-00346 Document 631 Filed on 02/09/21 in TXSD Page 3 of 8




also must consider the factors set forth in 18 U.S.C. § 3553(a), to the extent they are

applicable. Id. See also United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The

district court must base its decision on “a thorough factual record” and “must provide

specific factual reasons, including but not limited to due consideration of the § 3553(a)

factors, for its decision.” Id.

       The Sentencing Commission has addressed in a policy statement what qualifies as

“extraordinary and compelling reasons” to release a defendant from BOP custody. See

U.S.S.G. § 1B1.13. The relevant policy statement outlines four categories of circumstances

that may constitute “extraordinary and compelling reasons” for a sentence reduction, based

on terminal medical conditions, age, family circumstances, and “other reasons.” U.S.S.G.

§ 1B1.13, Application Note 1. However, the Court’s reference to the Guidelines is only one

step in its own determination of whether extraordinary and compelling reasons warrant a

reduction of Defendant’s sentence. The Court is free to determine whether Defendant’s

particular medical condition constitutes extraordinary and compelling reasons for a

compassionate release. See United States v. Gonzalez, 819 F. App’x 283, 284 (5th Cir. Sept.

4, 2020); United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011) (“[T]he decision

whether to ultimately grant a modification is left to the sound discretion of the trial court.”).

A defendant in a motion brought under section 3582(c)(1)(A) has the burden to establish that

relief is warranted in his case.

       Even if extraordinary and compelling reasons for modification or early release are

shown, Sentencing Guideline § 1B1.13(2) authorizes a sentence reduction only if the

                                               3
     Case 4:15-cr-00346 Document 631 Filed on 02/09/21 in TXSD Page 4 of 8




defendant “is not a danger to the safety of any other person or the community, as provided

in 18 U.S.C. § 3142(g).” Moreover, as provided in both section 3582(c)(1)(A) and the policy

statement, a court must also consider the sentencing factors set forth in 18 U.S.C. § 3553(a),

to the extent they are applicable. These factors include the nature and circumstances of the

offense; the history and characteristics of the defendant; and the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, provide just punishment,

afford adequate deterrence, protect the public, and provide the defendant with needed

training, medical care, or other treatment in the most effective manner. 18 U.S.C. § 3553(a).

The policy statement recognizes that the sentencing court “is in a unique position to

determine whether the circumstances warrant a reduction . . . after considering the factors set

forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy statement[.]” U.S.S.G.

§ 1B1.13 cmt. 4.

       Thus, a defendant may be eligible for compassionate release under section

3582(c)(1)(A) if the Court finds “extraordinary or compelling reasons” to warrant a sentence

reduction, the defendant is found not to pose a risk of danger to the community, and it finds

that a sentence reduction is consistent with United States Sentence Commission policy

statements.

                                          Analysis

       Exhaustion

       On August 13, 2020, Defendant submitted a request for compassionate release to the

warden of FCI Terminal Island. The request was denied on September 1, 2020.

                                              4
     Case 4:15-cr-00346 Document 631 Filed on 02/09/21 in TXSD Page 5 of 8




       The Court finds that Defendant has exhausted his statutorily-mandated administrative

remedies and may pursue the instant motion. See United States v. Franco, 973 F.3d 465 (5th

Cir. 2020).

       Extraordinary and Compelling Reasons

       Defendant argues that his medical history of congestive heart failure, type 2 diabetes,

obesity, atrial fibrillation, and hospitalizations for implantation of coronary arterial shunts,

respiratory distress, and respiratory failure, constitute extraordinary and compelling reasons

for his release from prison. He argues that the CDC recognizes these medical conditions as

leaving individuals at high risk for death from COVID-19, and that he is a medically

vulnerable prisoner who should not remain in prison.

       The need to set forth an in-depth analysis of Defendant’s medical condition has been

curtailed. The Government initially contended that Defendant’s medical conditions were not

“extraordinary and compelling reasons” under the statute. However, on December 8, 2020,

the Government filed an updated response, stating that it “now agrees Defendant’s chronic

medical condition presents an extraordinary and compelling reason qualifying him for

compassionate release under the statute and guideline policy statement.” (Docket Entry No.

630.) Thus the issue of “extraordinary and compelling reasons” is not disputed.

       The Court has reviewed the medical records submitted by the parties and agrees that

Defendant’s medical conditions qualify as extraordinary and compelling reasons for his

compassionate release under the statute. Defendant is 63 years old and suffers from several

co-morbidities, including type 2 diabetes, obesity, coronary artery disease, cardiomyopathy,

                                               5
     Case 4:15-cr-00346 Document 631 Filed on 02/09/21 in TXSD Page 6 of 8




and respiratory issues, which the Centers for Disease Control (“CDC”) have identified as

elevating the risk of serious illness or death from a COVID-19 infection.2 He has been

hospitalized five times since October 2018 for atrial fibrillation, congestive heart failure

requiring surgical implantation of stents, and acute respiratory distress requiring intubation.

As noted in the records, Defendant’s medical conditions are worsening; his first

hospitalization in late 2018 lasted a day; his most recent hospitalization in April 2020 lasted

three weeks.

       For these reasons, Defendant’s medical conditions constitute extraordinary and

compelling reasons for a compassionate release.

       Sentencing Factors

       As required by the statute, the Court has considered the additional factors under 18

U.S.C. § 3553(a) and find that they do not preclude the granting of a compassionate release.

There is no question that Defendant has utilized his prison time in a positive manner. His

records show that he has completed numerous educational classes while incarcerated, and

he has no disciplinary infractions. (Docket Entry No. 620-2.) If released, he plans to live

in his ex-wife’s home in California where he would have separate accommodations; his

daughter has agreed to handle his finances and help with his medical needs. (Docket Entry

No. 620-13, pp. 36, 42.)        Moreover, in light of Defendant’s age and serious medical




       2
           https://www.cdc.gov/coronavirus/ (accessed on January 26, 2021).

                                                 6
     Case 4:15-cr-00346 Document 631 Filed on 02/09/21 in TXSD Page 7 of 8




conditions, he would not constitute a danger to the community if released to supervised

release and/or home confinement.

       Defendant has served only 31 months – approximately 26% – of the 120-month

sentence imposed by this Court, a factor that would ordinarily weigh against a compassionate

release, However, other factors weigh in favor of relief. Defendant’s criminal conduct was

non-violent, and no private entities or individuals were harmed. (Docket Entry No. 432, p.

10.) He is a first-time offender with strong family ties, and his family has expressed its

willingness to monitor and provide for Defendant if relief is granted. The record does not

show that these family members had any involvement in, or prior knowledge of, Defendant’s

criminal activities. Although the Court acknowledges the severity of Defendant’s crime and

does not minimize it, a reduction of Defendant’s sentence, especially in light of his chronic

medical conditions, will not diminish the seriousness of the offense, promote disrespect for

the law, provide an unjust punishment, or afford inadequate deterrence.

                                        Conclusion

       For the reasons set forth above, the Court ORDERS as follows:

       1.     Defendant’s motion for compassionate release under 18 U.S.C. §
              3582(C)(1)(A) (Docket Entry No. 620) is GRANTED.

       2.     Defendant is re-sentenced to a term of credit for time served as to all counts
              in the Bureau of Prisons, followed by a term of THREE YEARS of supervised
              release as to all counts, to run concurrently. The Bureau of Prisons is
              ORDERED to release Defendant from its custody immediately.

       3.     Defendant shall serve his term of supervised release according to the terms and
              conditions imposed by this Court in the original judgment entered on May 9,
              2018 (Docket Entry No. 526), in this order, and by the United States Probation

                                             7
Case 4:15-cr-00346 Document 631 Filed on 02/09/21 in TXSD Page 8 of 8




       Office in the federal judicial district where Defendant resides (“Probation
       Office”) following his release from incarceration.

 4.    As an additional condition of supervised release, Defendant is ORDERED
       restricted to his residence at all times (home incarceration), except for medical
       necessities, court appearances, or other activities specifically approved by the
       Probation Office or the Court, for TWELVE MONTHS following his release
       from incarceration. Defendant will be monitored by a form of location
       monitoring technology at the discretion of the Probation Office during the term
       of his supervised release, and he must follow the rules and regulations of the
       location monitoring program. The Probation Office will initiate the monitoring
       program as soon as practicable and when deemed appropriate given the current
       COVID-19 outbreak. Defendant must pay the costs of the program to the
       extent that he is financially able, as determined by the Probation Office.

 Signed at Houston, Texas, on February 9, 2021.




                                                 Gray H. Miller
                                       Senior United States District Judge




                                       8
